Plaintiff in error was convicted in the county court of Comanche county on a charge of having unlawful possession of intoxicating liquor, and his punishment fixed at a fine of $50 and confinement for a period of 30 days in the county jail. *Page 254 
The appeal in this case was filed in this court on the 14th day of September, 1929. No briefs have been filed on behalf of plaintiff in error and no appearance was made for oral argument.
Upon a careful examination of the record, we find no errors depriving the appellant of any substantial rights.
The evidence being sufficient to support the verdict, the cause is affirmed.